"Woodward, J.
— At common law, gaming, unaccompanied by fraud, is lawful. But by a statute of this State, gaming and betting are expressly prohibited. Code, section 2721. And all promises and contracts, when any part of the consideration is money, or any valuable thing, won or lost on any game or wager, are absolutely void. In this case, the plaintiff seeks to recover upon a note, which, we *396are clearly of the opinion is a betting transaction, and void. If the plaintiff claims to recover the value of the property delivered, he cannot do it in an action on the note, but must resort to an action for that specifically— granting that he can so recover, which we do not determine.
The judgment is affirmed.